Citation Nr: 0722161	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  A left knee injury was shown on examination on entrance 
into active duty in October 1965; such injury did not 
increase in severity during active service.

2.  Residuals of a left knee injury, to include 
osteoarthritis, are not attributable to service.  


CONCLUSION OF LAW

Residuals of left knee injury, to include osteoarthritis, 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 111, 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a left knee injury.  The Board 
notes that the veteran's claim was received in August 2002.  
In March 2003, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the March 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence

The veteran's original claim for a left knee injury was 
received in August 2002.  Although originally claimed as a 
right knee injury, the veteran submitted a statement in April 
2003 clarifying that the "right knee injury" should 
actually be "left knee injury."  

According to the veteran, he underwent a knee operation, 
resulting from a high school football accident, in 1960.  
Indeed, a September 1960 private medical report indicates 
that he veteran had a simple complete fracture of his left 
femur which he sustained in a football game.  A closed 
reduction was performed and the left leg was immobilized in 
skeletal traction.  He was to be hospitalized for 6 to 8 
weeks.  On the veteran's March 1965 pre-induction examination 
it was noted that the veteran had broken his "femur bone at 
the knee" in high school during a football game; the 
examiner indicated that it was not considered disqualifying.  
On his October 1965 induction examination, the veteran 
checked "Yes" to "trick or locked knee," and the 1960 knee 
operation was noted once again; it was reported that there 
were no sequelae.  Physical examination at the time revealed 
no abnormalities.  A medical report of August 23, 1967 
referenced a re-injury to the veteran's surgically-repaired 
knee.  The Board notes that the medical report specified that 
the knee in question was the veteran's left knee.  It was 
noted that the veteran had fractured his femur in 1959.  He 
had slight instability of the ligaments and pain medially.  

The veteran's left knee was re-examined on August 25, 1967.  
The veteran was provided with whirlpool treatment.  Whirlpool 
treatment was repeated August 29th, 30th, and 31st.  On 
separation, the veteran checked "No" to "trick or locked 
knee," and he did not report any knee problems.  However, 
the Board notes that the separation examination was 
administered on August 18, 1967, prior to the left knee 
injury in question.  On the veteran's Physical and Mental 
Status on Release from Active Service in October 1967, no 
remarks were provided by the veteran or the examiner 
regarding a knee injury; this form, however, bears no 
signature of the veteran.

A May 2003 rating decision denied the veteran's claim for 
service connection.  According to the RO, there was no 
evidence of a left knee aggravation that occurred during the 
veteran's period of active service.  The RO noted that, "X-
ray of the left knee on August 22, 1967, shows slight contour 
deformity of the distal femoral shaft, probably represents 
old, healed fracture, no other abnormality."

A January 2004 statement of the case (SOC) affirmed the 
denial for the same reasons.

The veteran's formal appeal of March 2004 provides details 
regarding his pre-induction knee surgery.  According to the 
veteran, he was sent to Mercy Hospital in Oklahoma City, 
Oklahoma immediately following his football accident in 1960.  
While there, he was under the care of Dr. H. F., a bone and 
joint specialist.  He was then transferred to the hospital in 
Wewoka, Oklahoma on September 13, 1960.  The veteran was 
released on December 23, 1960.  After that, the veteran was 
in the care of Dr. C.B.K. for continued treatment.  The 
veteran asserted that he had ligament and cartilage damage 
following the procedure, and that he suffered physical 
limitation as a result.

A private MRI record of the left knee dated in June 2003 
notes that the anterior and posterior cruciate, medial and 
lateral collateral and oblique popliteal ligaments were 
intact.  The popliteal tendon and iliotibial band were 
intact.  However, there were findings that were indicative of 
a chronic degenerative tear of the meniscus along with 
chondromalacia, a small Baker's cyst, and slight joint 
effusion.  A February 2005 private medical report showed 
laxity of the medial collateral ligament in the valgus at 
full extension; a loose anterior cruciate ligament; positive 
anterior drawer; and some narrowing of the lateral joint 
space with tricompartmental osteophyte disease, described as 
the sequelae of a fairly nicely aligned fracture as seen in 
the distal femur above the level of the patella.  

The veteran was afforded a VA examination in May 2004.  The 
examiner relied on the veteran's own history regarding his 
pre-induction surgical procedure, in conjunction with the 
veteran's service medical records, in order to formulate an 
opinion.  According to the examiner, the veteran took 
arthritic medication for knee pain, and the veteran stated 
that the medication helped to some degree.  The veteran was 
able to walk without assistance.  

The report states, "The veteran's left knee was negative for 
joint deformity, deviation, inflammation, and effusion.  
There was no point tenderness with palpation.  A slight 
"laxity and instability on anterior-posterior drawer test 
and light laxity on valgus/varus stress tests" was also 
noted.  Range of motion was to 145 degrees with passive 
flexion, and 140 degrees with active flexion.  Extension was 
noted to be 0 degrees.  Also, "The veteran had a negative 
McMurray test," with no additional functional limitation.  
The examiner did not note any pain during the examination.  

Ultimately, the examiner diagnosed the veteran with 
osteoarthritis of the left knee.  It was noted that, "Pain 
causes mild functional impairment."  The examiner opined, 
"It is my opinion it is less likely than not that the 
veteran's left knee condition was permanently aggravated 
during military service."

Law

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) was inconsistent with 38 U.S.C.A. § 1111 
to the extent that it stated that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) was therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.   

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The Board notes that under 38 C.F.R. § 3.304(b)(1), a history 
of the preservice existence of conditions recorded at time of 
examination alone does not constitute a notation for purposes 
of the presumption.  However, it will be considered with 
other clinical observations made at the time of the 
examination.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

As noted above, veterans are presumed to have entered service 
in sound condition as to their health.  VA must presume that 
the veteran was in sound condition except as to those 
defects, infirmities, or disorders noted at the time of his 
or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304.  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment.  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

However, in this case, rebutting the presumption of soundness 
at service entrance is not an issue, as the presumption of 
soundness never attached as to the veteran's period of active 
duty.  A September 1960 private medical report clearly 
indicates that the veteran fractured his left femur.  The 
Board notes that the veteran repeatedly referred to this as a 
left knee injury in service medical records.  Specifically, a 
review of the veteran's service medical records reveals that 
at the time of the veteran's entrance examination in October 
1965, the veteran checked "Yes" to "trick or locked knee," 
and his knee surgery in 1960 was noted.  An x-ray of the left 
knee conducted in August 1967 revealed a "slight contour 
deformity of the distal femoral shaft," and the examiner 
stated that the x-ray evidence "probably represents old, 
healed fracture, no other abnormality."

Further, the veteran's own history, taken during his May 2004 
VA examination, confirms the existence of his pre-induction 
knee injury.  

A preexisting knee injury will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  In this case, there is no evidence in the record to 
indicate that the veteran's pre-existing knee injury was 
aggravated by active service.  Although the veteran did 
report a left knee injury on August 23, 1967, that injury was 
treated with the use of a whirlpool.  There was no notation 
of a knee injury on the veteran's October 1967 Release from 
Active Service medical form although the Board does note that 
this form was not signed by the veteran.  Moreover, during a 
May 2004 VA examination, the examiner noted that the August 
1967 service medical records found a slight laxity of the 
left knee joint.  According to the veteran, this laxity in 
the left knee joint "was present after his first left knee 
injury prior to military service."  Based on the information 
obtained, the examiner opined, "It is my opinion it is less 
likely than not that the veteran's left knee condition was 
permanently aggravated during military service."

Following the examination, the examiner diagnosed the veteran 
with osteoarthritis of the left knee.  To that end, it is 
noted that the veteran's service medical records are negative 
for complaint, treatment, or diagnosis of osteoarthritis.  
Moreover, there is no medical evidence that the veteran was 
diagnosed with osteoarthritis within one year of separation 
from service.  Further, current private treatment records 
also show ligament laxity, a chronic degenerative tear of the 
meniscus, chondromalacia, a Baker's cyst, and joint effusion.  
However, the Board notes that the veteran has not provided a 
medical opinion linking any current left knee diagnosis 
including osteoarthritis to his period of active service.  
Therefore, service connection for these disabilities on a 
direct, or where applicable, presumptive basis, is not 
warranted at this time.

In reaching its decision herein, the Board has carefully 
weighed the probative value of all of the evidence of record.  
For the reasons delineated below, the Board holds that 
service connection for a left knee injury, to include 
osteoarthritis, is not warranted at this time.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Based on the probative evidence, the Board finds that the 
record demonstrates that the veteran had a left knee injury 
prior to his entry into active duty, as documented on by 
private medical records, the veteran's pre-induction 
examination, entrance examination, and his own medical 
history.  The veteran has not presented any medical evidence 
to show that his preexisting injury was aggravated by his 
period of active service.  Although he re-injured his left 
knee in August 1967, the veteran attested in May 2004 that 
the laxity in the left knee joint was present following his 
pre-induction knee surgery of 1960.  The May 2004 VA examiner 
did not find any evidence of aggravation.  Further, no 
examiner has opined that the veteran's current left knee 
disabilities were either incurred in or aggravated in active 
service.  Therefore, the Board finds that service connection 
cannot be granted in this case.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  Accordingly, service 
connection is denied.  


ORDER

Service connection for residuals of a left knee injury, to 
include osteoarthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


